


AMENDMENT NO. 5 TO CREDIT AGREEMENT
AMENDMENT NO. 5, dated as of January 22, 2014 (this “Amendment”), by and among
the Co-Borrowers, the Guarantors, the Parent GP, the Lenders party thereto and
the Administrative Agent, to the Credit Agreement, dated as of November 4, 2011,
as amended by Amendment No. 1 to Credit Agreement, dated November 7, 2012,
Amendment No. 2 to Credit Agreement, dated June 14, 2013, Amendment No. 3 to
Credit Agreement, dated October 28, 2013 and Amendment No. 4 to Credit
Agreement, dated November 15, 2013, among CHIRON MERGER SUB, INC., a Texas
corporation, KINETIC CONCEPTS, INC., a Texas corporation (the “Lead Borrower”),
KCI USA, INC., a Delaware corporation (“KCI USA” and, together with the Lead
Borrower, the “Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware corporation,
CHIRON TOPCO, INC., a Delaware corporation, CENTAUR GUERNSEY LP, INC., a
Guernsey limited partnership, solely with respect to Sections 5.01 through 5.04,
7.13 and 8.01 of the Credit Agreement, CHIRON GUERNSEY GP CO. LIMITED, a
Guernsey limited company, BANK OF AMERICA, N.A., as administrative agent,
collateral agent, letter of credit issuer and swing line lender, and each lender
from time to time party thereto (the “Credit Agreement”). Terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement unless otherwise defined herein.
W I T N E S S E T H:
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Co-Borrowers
desire to create new classes of Dollar Term E-1 Loans, Euro Term E-1 Loans and
Term E-2 Loans as Refinancing Term Loans pursuant to Section 2.14(b) of the
Credit Agreement having identical terms with, having the same rights and
obligations under the Loan Documents as and in the aggregate (but, for the
avoidance of doubt, not the respective) principal amounts as the Dollar Term D-1
Loans, Euro Term D-1 Loans and Term D-2 Loans as set forth in the Credit
Agreement and Loan Documents, except as such terms are amended hereby;
WHEREAS, each Dollar Term D-1 Lender, Euro Term D-1 Lender and Term D-2 Lender
that executes and delivers a consent to this Amendment substantially in the form
of Exhibit A hereto (a “Consent”) shall be deemed, upon effectiveness of this
Amendment, to have exchanged all or the portion set forth on the signature page
to such Lender’s Consent (or such lesser amount allocated to it by the Amendment
No. 5 Arrangers) of its Dollar Term D-1 Loans, Euro Term D-1 Loans and Term D-2
Loans, as applicable, for Dollar Term E-1 Loans, Euro Term E-1 Loans and Term
E-2 Loans, as applicable, and such Lender shall thereafter become a Dollar Term
E-1 Lender, Euro Term E-1 Lender and Term E-2 Lender, as applicable;
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Additional Dollar
Term E-1 Lender, Additional Euro Term E-1 Lender or Additional Term E-2 Lender
will make Dollar Term E-1 Loans, Euro Term E-1 Loans and Term E-2 Loans, as
applicable, to the Co-Borrowers in the amount set forth on the signature page of
such Person’s Joinder on the effective date of this Amendment, the proceeds of
which will be used by the Co-Borrowers to repay in full the aggregate (but, for
the avoidance of doubt, not the respective) outstanding principal amounts of
Non-Exchanged Dollar Term D-1 Loans, Non-Exchanged Euro Term D-1 Loans and
Non-Exchanged Term D-2 Loans;
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I

Amendments
Subject to the occurrence of the Amendment No. 5 Effective Date:
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:






--------------------------------------------------------------------------------



“Additional Dollar Term E-1 Commitment” means, with respect to an Additional
Dollar Term E-1 Lender, the commitment of such Additional Dollar Term E-1 Lender
to make an Additional Dollar Term E-1 Loan on the Amendment No. 5 Effective
Date, in the amount set forth on the joinder agreement of such Additional Dollar
Term E-1 Lender to Amendment No. 5.
“Additional Dollar Term E-1 Lender” means a Person with an Additional Dollar
Term E-1 Commitment to make Additional Dollar Term E-1 Loans to the Borrower on
the Amendment No. 5 Effective Date, which for the avoidance of doubt may be an
existing Dollar Term D-1 Lender.
“Additional Dollar Term E-1 Loan” means a Loan that is made pursuant to Section
2.01(g) of the Credit Agreement on the Amendment No. 5 Effective Date.
“Additional Euro Term E-1 Commitment” means, with respect to an Additional Euro
Term E-1 Lender, the commitment of such Additional Euro Term E-1 Lender to make
an Additional Euro Term E-1 Loan on the Amendment No. 5 Effective Date, in the
amount set forth on the joinder agreement of such Additional Euro Term E-1
Lender to Amendment No. 5.
“Additional Euro Term E-1 Lender” means a Person with an Additional Euro Term
E-1 Commitment to make Additional Euro Term E-1 Loans to the Co-Borrowers on the
Amendment No. 5 Effective Date, which for the avoidance of doubt may be an
existing Euro Term D-1 Lender.
“Additional Euro Term E-1 Loan” means a Loan that is made pursuant to Section
2.01(g) of the Credit Agreement on the Amendment No. 5 Effective Date.
“Additional Term E-2 Commitment” means, with respect to an Additional Term E-2
Lender, the commitment of such Additional Term E-2 Lender to make an Additional
Term E-2 Loan on the Amendment No. 5 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term E-2 Lender to Amendment No. 5.
“Additional Term E-2 Lender” means a Person with an Additional Term E-2
Commitment to make Additional Term E-2 Loans to the Co-Borrowers on the
Amendment No. 5 Effective Date, which for the avoidance of doubt may be an
existing Term D-2 Lender.
“Additional Term E-2 Loan” means a Loan that is made pursuant to Section 2.01(g)
of the Credit Agreement on the Amendment No. 5 Effective Date.
“Additional Term Lender” means an Additional Dollar Term E-1 Lender, Additional
Euro Term E-1 Lender or Additional Term E-2 Lender, and which shall each
constitute “Lenders” under the Credit Agreement as of the Amendment No. 5
Effective Date.
“Amendment No. 5” means Amendment No. 5 to this Agreement dated as of January
22, 2014.
“Amendment No. 5 Arrangers” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA,
Credit Suisse Securities (USA) LLC, RBC Capital Markets, LLC, SunTrust Robinson
Humphrey, Inc. and UBS Securities LLC, as joint lead arrangers and joint
book-running managers in connection with Amendment No. 1.
“Amendment No. 5 Effective Date” means January 22, 2014, the date of
effectiveness of Amendment No. 5.
“Dollar Term E-1 Commitment” means, with respect to a Dollar Term D-1 Lender,
the agreement of such Dollar Term D-1 Lender to exchange the principal amount of
its Dollar Term D-1 Loans set forth on the signature page to such Dollar Term
D-1 Lender’s Consent (or such lesser amount allocated to it by

-2-





--------------------------------------------------------------------------------



the Amendment No. 5 Arrangers) for an equal principal amount of Dollar Term E-1
Loans on the Amendment No. 5 Effective Date.
“Dollar Term E-1 Lender” means an Additional Dollar Term E-1 Lender or a Lender
with a Loan that is deemed made pursuant to Section 2.01(g).
“Dollar Term E-1 Loan” means an Additional Dollar Term E-1 Loan or a Loan that
is deemed made pursuant to Section 2.01(g).
“Euro Term E-1 Commitment” means, with respect to a Euro Term D-1 Lender, the
agreement of such Euro Term D-1 Lender to exchange the principal amount of its
Euro Term D-1 Loans set forth on the signature page to such Euro Term D-1
Lender’s Consent (or such lesser amount allocated to it by the Amendment No. 5
Arrangers) for an equal principal amount of Euro Term E-1 Loans on the Amendment
No. 5 Effective Date.
“Euro Term E-1 Lender” means an Additional Euro Term E-1 Lender or a Lender with
a Loan that is deemed made pursuant to Section 2.01(g).
“Euro Term E-1 Loan” means an Additional Euro Term E-1 Loan or a Loan that is
deemed made pursuant to Section 2.01(g).
“Exchanged Dollar Term D-1 Loans” means each Dollar Term D-1 Loan (or portion
thereof) as to which the Lender thereof has consented to exchange into a Dollar
Term E-1 Loan and the Amendment No. 5 Arrangers have allocated into a Dollar
Term E-1 Loan.
“Exchanged Euro Term D-1 Loans” means each Euro Term D-1 Loan (or portion
thereof) as to which the Lender thereof has consented to exchange into a Euro
Term E-1 Loan and the Amendment No. 5 Arrangers have allocated into a Euro Term
E-1 Loan.
“Exchanged Term D-2 Loans” means each Term D-2 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into a Term E-2 Loan and the
Amendment No. 5 Arrangers have allocated into a Term E-2 Loan.
“Non-Exchanged Dollar Term D-1 Loan” means each Dollar Term D-1 Loan (or portion
thereof) other than an Exchanged Dollar Term D-1 Loan.
“Non-Exchanged Euro Term D-1 Loan” means each Euro Term D-1 Loan (or portion
thereof) other than an Exchanged Euro Term D-1 Loan.
“Non-Exchanged Term D-2 Loan” means each Term D-2 Loan (or portion thereof)
other than an Exchanged Term D-2 Loan.
“Term D Loan” means a Term E-1 Loan or a Term E-2 Loan.
“Term E-1 Commitment” means a Dollar Term E-1 Commitment or a Euro Term E-1
Commitment.
“Term E-1 Lender” means, at any time, any Lender that has a Term E-1 Commitment
or a Term E-1 Loan at such time.
“Term E-1 Loan” means a Dollar Term E-1 Loan or a Euro Term E-1 Loan.
“Term E-2 Commitment” means, with respect to a Term D-2 Lender, the agreement of
such Term D-2 Lender to exchange the principal amount of its Term D-2 Loans set
forth on the signature page to such

-3-





--------------------------------------------------------------------------------



Term D-2 Lender’s Consent (or such lesser amount allocated to it by the
Amendment No. 5 Arrangers) for an equal principal amount of Term E-2 Loans on
the Amendment No. 5 Effective Date.
“Term E-2 Lender” means an Additional Term E-2 Lender or a Lender with a Loan
that is deemed made pursuant to Section 2.01(g).
“Term E-2 Loan” means an Additional Term E-2 Loan or a Loan that is deemed made
pursuant to Section 2.01(g).
(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Applicable Rate’ means a percentage per annum equal to:
(a)
(i) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing on or after the Closing Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Revolving
Credit Loans, 5.75%, (B) for Base Rate Loans that are Revolving Credit Loans,
4.75% and (C) for letter of credit fees, 5.75% per annum and (ii) thereafter, in
connection with Revolving Credit Loans, the percentages per annum set forth in
the table immediately below, based upon the First Lien Senior Secured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

Applicable Rate
Pricing
Level
First Lien Senior Secured Leverage Ratio
Letter
of Credit
Fees
Base Rate for
Revolving
Loans
Eurocurrency Rate for Revolving
Loans
I
> 2.75x
5.75%
4.75%
5.75%
II
< 2.75x
but > 2.25x
5.50%
4.50%
5.50%
III
< 2.25x
5.25%
4.25%
5.25%



; and


(b)
(i) for Eurocurrency Rate Loans that are Dollar Term E-1 Loans, 3.00%, (ii) for
Base Rate Loans that are Dollar Term E-1 Loans, 2.00%, (iii) for Eurocurrency
Rate Loans that are Euro Term E-1 Loans, 3.25%, (iv) for Base Rate Loans that
are Euro Term E-1 Loans, 2.25%, (v) for Eurocurrency Rate Loans that are Term
E-2 Loans, 2.50%, and (vi) for Base Rate Loans that are Term E-2 Loans, 1.50%.

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the ‘Applicable Rate’ for
any day occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant

-4-





--------------------------------------------------------------------------------



percentage as based upon the accurately determined First Lien Senior Secured
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofore paid by the Borrowers for the relevant period pursuant to
Section 2.09 and Section 2.10 as a result of the miscalculation of the First
Lien Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of Section 2.09 or Section 2.10, as
applicable, at the time the interest or fees for such period were required to be
paid pursuant to said Section (and shall remain due and payable until paid in
full, together with all amounts owing under Section 2.09 (other than
Section 2.09(b)), in accordance with the terms of this Agreement); provided
that, notwithstanding the foregoing, so long as an Event of Default described in
Section 8.01(f) has not occurred with respect to the Lead Borrower, such
shortfall shall be due and payable five (5) Business Days following the
determination described above.
Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension Offer.”
(c)    The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by (i) inserting “; and” at the end of clause (f) and (ii) adding
the following as a new clause (g) to such definition:
“(g)    in respect of Term E Loans, 2.00% per annum.”
(d)    The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following new paragraph to the end of
such definition:
“Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurocurrency Rate in respect of Term E Loans shall at no time be less
than 1.00% per annum.
(e)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Maturity Date’ means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date, (b) with respect to the Term B-1 Loans,
Term C-1 Loans, the Term D-1 Loans and the Term E-1 Loans, the date that is six
years and six months after the Closing Date, (c) with respect to the Term B-2
Loans, the Term C-2 Loans, the Term D-2 Loans and the Term E-2 Loans, the fifth
anniversary of the Closing Date; provided that if either such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.”
(f)    The definition of “Term Borrowing” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Term Borrowing’ means a Dollar Term B-1 Borrowing, a Euro Term B-1 Borrowing,
a Term B-2 Borrowing, a Dollar Term C-1 Borrowing, a Euro Term C-1 Borrowing, a
Term C-2 Borrowing, a Dollar Term D-1 Borrowing, a Euro Term D-1 Borrowing, a
Term D-2 Borrowing, a Dollar Term E-1 Borrowing, a Euro Term E-1 Borrowing, a
Term E-2 Borrowing or a borrowing in respect of Incremental Term Loans, as the
context requires.”
(g)    The definition of “Term Lender” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Term Lender’ means, at any time, any lender that has a Dollar Term B-1
Commitment, a Dollar Term B-1 Loan, a Dollar Term C-1 Commitment, a Dollar Term
C-1 Loan, a Dollar Term D-1 Commitment, a Dollar Term D-1 Loan, a Dollar Term
E-1 Commitment, a Dollar Term E-1 Loan, a Euro Term B-1 Commitment, a Euro Term
B-1 Loan, a Euro Term C-1 Commitment, a Euro Term C-1 Loan, a Euro Term D-1
Commitment, a Euro Term D-1 Loan, a Euro Term E-1 Commitment, a Euro Term E-1

-5-





--------------------------------------------------------------------------------



Loan, a Term B-2 Commitment, a Term B-2 Loan, a Term C-2 Commitment, a Term C-2
Loan, a Term D-2 Commitment, a Term D-2 Loan, a Term E-2 Commitment, a Term E-2
Loan or an Incremental Term Loan at such time.”
(h)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“‘Term Loan’ means a Term B Loan, Term C Loan, Term D Loan, Term E Loan or
Incremental Term Loan, as the context requires, including any Extended Term
Loan.”
(i)    All references to “Dollar Term D-1 Borrowing,” “Dollar Term D-1
Commitment,” “Dollar Term D-1 Lender,” “Dollar Term D-1 Loan” and “Dollar Term
D-1 Note” in the Loan Documents shall be deemed to be replaced with “Dollar Term
E-1 Borrowing,” “Dollar Term E-1 Commitment,” “Dollar Term E-1 Lender,” “Dollar
Term E-1 Loan” and “Dollar Term E-1 Note,” respectively (unless the context
otherwise requires, including, without limitation, with respect to the
definitions of “Dollar Term D-1 Borrowing,” “Dollar Term D-1 Commitment,”
“Dollar Term D-1 Lender,” “Dollar Term D-1 Loan,” “Dollar Term D-1 Note,”
Section 2.01(e) and 2.01(g) of the Credit Agreement and the Preliminary
Statements to the Credit Agreement).
(j)    All references to “Euro Term D-1 Note,” “Euro Term D-1 Borrowing,” “Euro
Term D-1 Commitment,” “Euro Term D-1 Lender,” “Euro Term D-1 Loan” and “Euro
Term D-1 Note” in the Loan Documents shall be deemed to be replaced with “Euro
Term E-1 Borrowing,” “Euro Term E-1 Commitment,” “Euro Term E-1 Lender,” “Euro
Term E-1 Loan” and “Euro Term E-1 Note,” respectively (unless the context
otherwise requires, including, without limitation, with respect to the
definitions of Euro Term D-1 Borrowing,” “Euro Term D-1 Commitment,” “Euro Term
D-1 Lender,” “Euro Term D-1 Loan,” “Euro Term D-1 Note,” Section 2.01(e) and
2.01(g) of the Credit Agreement and the Preliminary Statements to the Credit
Agreement).
(k)    All references to “Term D-1 Commitment,” “Term D-1 Lender,” “Term B Loan”
and “Term D-1 Loan” in the Loan Documents shall be deemed to be replaced with
“Term E-1 Commitment,” “Term E-1 Lender,” “Term C Loan” and “Term E-1 Loan,”
respectively (unless the context otherwise requires, including, without
limitation, with respect to the definitions of “Term D-1 Commitment,” “Term D-1
Lender,” “Term C Loan,” “Term D-1 Loan” and Section 5.17 of the Credit
Agreement).
(l)    All references to “Term D-2 Borrowing,” “Term D-2 Commitment,” “Term D-2
Lender,” “Term D-2 Loan” and “Term D-2 Note” in the Loan Documents shall be
deemed to be replaced with “Term E-2 Borrowing,” “Term E-2 Commitment,” “Term
E-2 Lender,” “Term E-2 Loan” and “Term E-2 Note,” respectively (unless the
context otherwise requires, including, without limitation, with respect to the
definitions of “Term D-2 Borrowing,” “Term D-2 Commitment,” “Term D-2 Lender,”
“Term D-2 Loan,” “Term D-2 Note,” Section 2.01(e) and 2.01(g) of the Credit
Agreement and the Preliminary Statements to the Credit Agreement).
(m)    Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (g) to such Section:
“(g)    (i)    Subject to the terms and conditions hereof and of Amendment No.
5, each Dollar Term D-1 Lender, Euro Term D-1 Lender and Term D-2 Lender
severally agrees to exchange its Exchanged Dollar Term D-1 Loans, Exchanged Euro
Term D-1 Loans and Exchanged Term D-2 Loans, respectively, for a like principal
amount of Dollar Term E-1 Loans, Euro Term E-1 Loans and Term E-2 Loans,
respectively, on the Amendment No. 5 Effective Date.
(ii)    Subject to the terms and conditions hereof and of Amendment No. 5, each
Additional Dollar Term E-1 Lender, Additional Euro Term E-1 Lender and
Additional Term E-2 Lender severally agrees to make an Additional Dollar Term
E-1 Loan, Additional Euro Term E-1 Loan and Additional Term E-2 Loan,
respectively, to the Co-Borrowers on the Amendment No. 5 Effective Date in the
principal amount equal

-6-





--------------------------------------------------------------------------------



to its Additional Dollar Term E-1 Commitment, Additional Euro Term E-1
Commitment and Additional Term E-2 Commitment, respectively, on the Amendment
No. 5 Effective Date. The Co-Borrowers shall prepay the aggregate principal
amount of the Non-Exchanged Dollar Term D-1 Loans, Non-Exchanged Euro Term D-1
Loans and Non-Exchanged Term D-2 Loans with a like amount of the aggregate gross
proceeds of the Additional Dollar Term E-1 Loans, Additional Euro Term E-1 Loans
and Additional Term E-2 Loans, concurrently with the receipt thereof. All
Additional Dollar Term E-1 Loans, Additional Euro Term E-1 Loans and Additional
Term E-2 Loans will have the Types and Interest Periods specified in the
Committed Loan Notice delivered in connection therewith. All accrued and unpaid
interest on the Non-Exchanged Dollar Term D-1 Loans, Non-Exchanged Euro Term D-1
Loans and Non-Exchanged Term D-2 Loans to, but not including, the Amendment No.
5 Effective Date shall be payable on the Amendment No. 5 Effective Date and the
Co-Borrowers will make any payments required under Section 3.05 with respect to
the Non-Exchanged Dollar Term D-1 Loans, Non-Exchanged Euro Term D-1 Loans and
Non-Exchanged Term D-2 Loans in accordance therewith.
(iii)    All Dollar Term E-1 Loans, Euro Term E-1 Loans and Term E-2 Loans made
on the Amendment No. 5 Effective Date by Lenders of Exchanged Dollar Term D-1
Loans, Exchanged Euro Term D-1 Loans and Exchanged Term D-2 Loans will have the
Types and Interest Periods specified in the Committed Loan Notice delivered in
connection therewith. All accrued and unpaid interest on the Exchanged Dollar
Term D-1 Loans, Exchanged Euro Term D-1 Loans and Exchanged Term D-2 Loans to,
but not including, the Amendment No. 5 Effective Date shall be payable on the
Amendment No. 5 Effective Date, but no amounts under Section 3.05 shall be
payable in connection with such exchange.
(iv)    The Dollar Term E-1 Loans, Euro Term E-1 Loans and Term E-2 Loans shall
have the same terms as the Dollar Term D-1 Loans, Euro Term D-1 Loans and Term
D-2 Loans, respectively, as set forth in the Credit Agreement and the Loan
Documents before giving effect to Amendment No. 5, except as modified by
Amendment No. 5; it being understood that the Dollar Term E-1 Loans, Euro Term
E-1 Loans and Term E-2 Loans (and all principal, interest and other amounts in
respect thereof) will constitute “Obligations” under the Credit Agreement and
the other Loan Documents and shall have the same rights and obligations under
the Credit Agreement and Loan Documents as the Dollar Term D-1 Loans, Euro Term
D-1 Loans and Term D-2 Loans, respectively, prior to the Amendment No. 5
Effective Date, except as explicitly modified by Amendment No. 5.”
(n)    Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The Dollar Term E-1 Commitment of each Dollar Term E-1 Lender shall be
automatically and permanently reduced to $0 upon the making of such Dollar Term
E-1 Lender’s Term Loans pursuant to Section 2.01(g). The Euro Term E-1
Commitment of each Euro Term E-1 Lender shall be automatically and permanently
reduced to $0 upon the making of such Euro Term E-1 Lender’s Term Loans pursuant
to Section 2.01(g). The Term E-2 Commitment of each Term E-2 Lender shall be
automatically and permanently reduced to $0 upon the making of such Term E-2
Lender’s Term Loans pursuant to Section 2.01(g).”
(o)    Section 2.05(a)(ii) of the Credit Agreement is hereby amended by adding
the following as a new clause (7) to such Section:

-7-





--------------------------------------------------------------------------------



“(7) on or prior to the sixth month anniversary of the Amendment No. 5 Effective
Date, the Co-Borrowers (i) make any prepayment of Dollar Term E-1 Loans, Euro
Term E-1 Loans or Term E-2 Loans in connection with any Repricing Transaction or
(ii) effect any amendment of this Agreement resulting in a Repricing Transaction
with respect to Dollar Term E-1 Loans, Euro Term E-1 Loans or Term E-2 Loans,
the Co-Borrowers shall pay to the Administrative Agent, for the ratable account
of each of the applicable Dollar Term E-1 Lenders, Euro Term E-1 Lenders or Term
E-2 Lenders, (x) in the case of clause (i), a prepayment premium of 1.0% of the
amount of the applicable Dollar Term E-1 Loans, Euro Term E-1 Loans or Term E-2
Loans being prepaid and (y) in the case of clause (ii), an amount equal to 1.0%
of the aggregate amount of the applicable Dollar Term E-1 Loans, Euro Term E-1
Loans or Term E-2 Loans outstanding immediately prior to such amendment.”
(p)    Section 2.07(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(a)    Term Loans. (i) Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, (1)  the
Co-Borrowers shall repay to the Administrative Agent for the ratable account of
the Dollar Term E-1 Lenders on each date set forth below a principal amount of
Dollar Term E-1 Loans equal to (x) the outstanding principal amount of Dollar
Term E-1 Loans immediately after the Amendment No. 5 Effective Date multiplied
by (y) the percentage set forth below opposite such date and (2) the
Co-Borrowers shall repay to the Administrative Agent for the ratable account of
the Euro Term E-1 Lenders on each date set forth below a principal amount of
Euro Term E-1 Loans equal to (x) the outstanding principal amount of Euro Term
E-1 Loans immediately after the Amendment No. 5 Effective Date multiplied by (y)
the percentage set forth below opposite such date:
Date
Dollar Term E-1 Loan
and Euro Term E-1 Loan 
Repayment Amount
March 31, 2014
0.25
%
June 30, 2014
0.25
%
September 30, 2014
0.25
%
December 31, 2014
0.25
%
March 31, 2015
0.25
%
June 30, 2015
0.25
%
September 30, 2015
0.25
%
December 31, 2015
0.25
%
March 31, 2016
0.25
%
June 30, 2016
0.25
%
September 30, 2016
0.25
%
December 31, 2016
0.25
%
March 31, 2017
0.25
%
June 30, 2017
0.25
%
September 30, 2017
0.25
%
December 31, 2017
0.25
%
March 31, 2018
0.25
%
May 4, 2018
95.75
%




-8-





--------------------------------------------------------------------------------



(ii) Subject to adjustment as a result of the application of prepayments in
accordance with Section 2.05, in each case, solely to the extent of any such
amounts applied to the prepayment of the Term Loans, the Co-Borrowers shall
repay to the Administrative Agent for the ratable account of the Term E-2
Lenders on each date set forth below a principal amount of Term E-2 Loans equal
to (x) the outstanding principal amount of Term E-2 Loans immediately after the
Amendment No. 5 Effective Date multiplied by (y) the percentage set forth below
opposite such date:
Date
Term E-2 Loan 
Repayment Amount
March 31, 2014
0.25
%
June 30, 2014
0.25
%
September 30, 2014
0.25
%
December 31, 2014
0.25
%
March 31, 2015
0.25
%
June 30, 2015
0.25
%
September 30, 2015
0.25
%
December 31, 2015
0.25
%
March 31, 2016
0.25
%
June 30, 2016
0.25
%
September 30, 2016
0.25
%
November 4, 2016
97.25%”





(q)    Section 5.17 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The proceeds of the Dollar Term E-1 Loans, Euro Term E-1 Loans and Term E-2
Loans shall be used to refinance the Dollar Term D-1 Loans, Euro Term D-1 Loans
and Term D-2 Loans.”
(r)    Section 6.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Section 6.12    Use of Proceeds. Use the proceeds of any Credit Extension
(other than a Credit Extension of Dollar Term C-1 Loans, Euro Term C-1 Loans,
Term C-2 Loans, Dollar Term D-1 Loans, Euro Term D-1 Loans, Term D-2 Loans,
Dollar Term E-1 Loans, Euro Term E-1 Loans or Term E-2 Loans), whether directly
or indirectly, in a manner consistent with the uses set forth in the Preliminary
Statements to this Agreement. Use the proceeds of any Credit Extension of Dollar
Term C-1 Loans, Euro Term C-1 Loans or Term C-2 Loans to refinance the Dollar
Term B-1 Loans, Euro Term B-1 Loans and Term B-2 Loans. Use the proceeds of any
Credit Extension of Dollar Term D-1 Loans, Euro Term D-1 Loans or Term D-2 Loans
to refinance the Dollar Term C-1 Loans, Euro Term C-1 Loans and Term C-2 Loans.
Use the proceeds of any Credit Extension of Dollar Term E-1 Loans, Euro Term E-1
Loans or Term E-2 Loans to refinance the Dollar Term D-1 Loans, Euro Term D-1
Loans and Term D-2 Loans.”
ARTICLE II    

Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment No. 5
Effective Date”) on which:

-9-





--------------------------------------------------------------------------------



(a)    The Administrative Agent (or its counsel) shall have received from (i)
each Dollar Term D-1 Lender with a Dollar Term E-1 Commitment, (ii) each Euro
Term D-1 Lender with a Euro Term E-1 Commitment, (iii) each Term D-2 Lender with
a Term E-2 Commitment, (iv) the Administrative Agent and (v) each Loan Party and
the Parent GP, (x) a counterpart of this Amendment signed on behalf of such
party, (y) a Consent or (z) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement or a Consent) that such party has signed a
counterpart of this Agreement or a Consent. The Administrative Agent shall have
received from each Additional Dollar Term E-1 Lender, each Additional Euro Term
E-1 Lender and each Additional Term E-2 Lender an executed counterpart to the
applicable Joinder Agreement.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Amendment No. 5
Effective Date, a written opinion of (i)  Kirkland & Ellis LLP, New York counsel
to the Loan Parties, (ii) Cox Smith Matthews Incorporated, Texas counsel to the
Loan Parties and (iii) Carey Olsen, Guernsey counsel to the Loan Parties and the
Parent GP, in each case (A) dated as of the Amendment No. 5 Effective Date, (B)
addressed to each L/C Issuer on the Amendment No. 5 Effective Date, the
Administrative Agent, the Collateral Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received in the case of each Loan
Party and the Parent GP each of the items referred to in clauses (1), (2) and
(3) below:
(1)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party and the Parent
GP, (A) in the case of a corporation, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party or the Parent GP as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party or the Parent GP, or in the alternative (other than in the case
of the Co-Borrowers), a certificate stating that such certificate or articles of
incorporation or organization have not been amended since the Amendment No. 3
Effective Date;
(2)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party and the Parent GP dated the Amendment No. 5 Effective Date
and certifying
(i)    that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party or the Parent GP as in effect on the
Amendment No. 5 Effective Date and at all times since a date prior to the date
of the resolutions described in clause (B) below or in the alternative (other
than in the case of the Co-Borrowers), certifying that such bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) have not been amended since the Amendment No. 3 Effective
Date,
(ii)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party or the Parent GP (or its
managing general partner, managing member or equivalent) authorizing the
execution, delivery and performance of this Amendment or any other document
delivered in connection herewith to which such person is a party and, in the
case of the Co-Borrowers, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Amendment No. 5 Effective Date,

-10-





--------------------------------------------------------------------------------



(iii)    that the certificate or articles of incorporation, certificate of
limited partnership, articles of incorporation, certificate of formation or
other equivalent organizational documents of such Loan Party or the Parent GP
has not been amended since the date of the last amendment thereto disclosed
pursuant to clause (i) above,
(iv)    as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of such Loan Party or the Parent GP; and
(v)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or the Parent GP; and
(3)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2) above.
(d)    All other fees and expenses due to the Administrative Agent, each
Amendment No. 5 Arranger and the Lenders required to be paid on the Amendment
No. 5 Effective Date shall have been paid. All reasonable costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of counsel for the Amendment No. 5 Arrangers) of the Administrative Agent and
each Amendment No. 5 Arranger in connection with this Amendment and the
transactions contemplated hereby shall have been paid, to the extent invoiced.
(e)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five (5)
Business Days prior to the Amendment No. 5 Effective Date.
(f)    The aggregate principal amount of the Exchanged Dollar Term D-1 Loans,
Exchanged Euro Term D-1 Loans and Exchanged Term D-2 Loans plus the aggregate
principal amount of the Additional Dollar Term E-1 Commitments, Additional Euro
Term E-1 Commitments and Additional Term E-2 Commitments shall equal the
aggregate principal amount of the outstanding Dollar Term D-1 Loans, Euro Term
D-1 Loans and Term D-2 Loans immediately prior to the effectiveness of this
Amendment.
(g)    The Co-Borrowers shall have paid to the Administrative Agent, for the
ratable account of the Lenders of the Dollar Term D-1 Loans, Euro Term D-1 Loans
and Term D-2 Loans all accrued and unpaid interest on the Dollar Term D-1 Loans,
Euro Term D-1 Loans and Term D-2 Loans, as applicable, to, but not including,
the Amendment No. 5 Effective Date on the Amendment No. 5 Effective Date.
(h)    The Administrative Agent shall have received a Committed Loan Notice not
later than 1:00 p.m. three (3) Business Days (or four (4) Business Days in the
case of the Euro Term E-1 Loans) prior to the date of the proposed Borrowing.
(i)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of the date hereof, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date) provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(j)    At the time of and immediately after giving effect to this Amendment, no
Default shall exist or would result from the Amendment and related Credit
Extension or from the application of the proceeds therefrom.

-11-





--------------------------------------------------------------------------------



(k)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 5 Effective Date and signed by a Responsible Officer of the Lead
Borrower, confirming compliance with the conditions set forth in paragraphs (i)
and (j) of this Article II.
The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Amendment No. 5 Effective Date. Notwithstanding the foregoing, the amendments
effected hereby shall not become effective, and the obligations of the
Additional Dollar Term E-1 Lenders, Additional Euro Term E-1 Lenders and
Additional Term E-2 Lenders hereunder to make Additional Dollar Term E-1 Loans,
Additional Euro Term E-1 Loans and Additional Term E-2 Loans, respectively, will
automatically terminate, if each of the conditions set forth or referred to in
this Article II has not been satisfied at or prior to 5:00 p.m., New York City
time, on January 22, 2014.
ARTICLE III    

Representation and Warranties.
After giving effect to the amendments contained herein, on the Amendment No. 5
Effective Date the Co-Borrowers hereby confirm that: (a) this Amendment has been
duly authorized, executed and delivered by each Loan Party and the Parent GP and
constitutes the legal, valid and binding obligations of each Loan Party and the
Parent GP enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity; (b) the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 5 Effective Date with the same effect as though made on and as of
the Amendment No. 5 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date) provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates; and (c) no Default or Event of Default
has occurred and is continuing under the Credit Agreement.
ARTICLE IV    

Miscellaneous
Section 4.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties or the Parent GP that
would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly waived hereby,
the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with their terms. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
Section 4.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 4.3.    Waiver. Each Lender delivering a Consent to this Amendment
hereby irrevocably waives its right to receive any payments under Section 3.05
of the Credit Agreement as a result of its Dollar Term D-1 Loans, Euro Term D-1
Loans or Term D-2 Loans, as applicable, being repaid on the Amendment No. 5
Effective Date and not on the last day of the Interest Period applicable
thereto.
Section 4.4.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

-12-





--------------------------------------------------------------------------------



Section 4.5.    Reaffirmation. Each Loan Party, and with respect to clause (i)
below the Parent GP, hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under each Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.
Section 4.6.    On and after the Amendment No. 5 Effective Date, each reference
in the Credit Agreement to "this Agreement," "hereunder," "hereof" or words of
like import referring the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement," "thereunder,"
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.







-13-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
                        
KINETIC CONCEPTS, INC.,
 
as the Lead Borrower
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Vice President, Treasury and Investor Relations, and Treasurer

                        
KCI USA, INC.,
 
as Co-Borrower
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Vice President, Treasury and Investor Relations, and Treasurer

                        
CHIRON HOLDINGS, INC.,
 
as Holdings
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Assistant Treasurer

                        
CHIRON TOPCO, INC.,
 
as Topco
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Assistant Treasurer




[Signature Page to Amendment No. 5 to Credit Agreement]





--------------------------------------------------------------------------------



CHIRON GUERNSEY LP, INC., as Parent
 
 
By:
CHIRON GUERNSEY GP CO. LIMITED,
 
Its: General Partner
 
 
By:
/s/ John T. Bibb
 
Name: John T. Bibb
 
Title: Director

                            
CHIRON GUERNSEY GP CO. LIMITED,
 
as the Parent GP
 
 
By:
/s/ John T. Bibb
 
Name: John T. Bibb
 
Title: Director












[Signature Page to Amendment No. 5 to Credit Agreement]





--------------------------------------------------------------------------------



KCI ANIMAL HEALTH, LLC
KCI HOLDING COMPANY, INC.
KCI HOMECARE, INC.
KCI INTERNATIONAL, INC.
KCI LICENSING, INC.
KCI PROPERTIES LIMITED
KCI REAL HOLDINGS, L.L.C.
KCI REAL PROPERTY LIMITED
KCI USA REAL HOLDINGS, L.L.C.
TECHNIMOTION, LLC
KCI IMPORTS, INC.
 
as a Guarantor
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Assistant Treasurer

LIFECELL CORPORATION
 
as a Guarantor
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Treasurer

SYSTAGENIX WOUND MANAGEMENT (US), INC.,
 
as a Guarantor
 
 
By:
/s/ Nathan P. Speicher
 
Name: Nathan P. Speicher
 
Title: Vice President, Treasurer








[Signature Page to Amendment No. 5 to Credit Agreement]





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
 
as Administrative Agent and Collateral Agent
 
 
By:
/s/ Anthony W. Kell
 
Name: Anthony W. Kell
 
Title:Vice President

































    

[Signature Page to Amendment No. 5 to Credit Agreement]





--------------------------------------------------------------------------------



                        
BANK OF AMERICA, N.A.,
 
as Lender
 
 
By:
/s/ Alysa Trakas
 
Name: Alysa Trakas
 
Title:Director






[Signature Page to Amendment No. 5 to Credit Agreement]





--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 5
CONSENT (this “Consent”) to Amendment No. 5, dated as of January 22, 2014 (the
“Amendment”) by and among the Co-Borrowers, the Guarantors, the Parent GP, the
Lenders party thereto and the Administrative Agent, to the Credit Agreement,
dated as of November 4, 2011, as amended by Amendment No. 1 to Credit Agreement,
dated November 7, 2012, Amendment No. 2 to Credit Agreement, dated June 14,
2013, Amendment No. 3 to Credit Agreement, dated October 28, 2013 and Amendment
No. 4 to Credit Agreement, dated November 15, 2013, among CHIRON MERGER SUB,
INC., a Texas corporation, KINETIC CONCEPTS, INC., a Texas corporation (the
“Lead Borrower”), KCI USA, INC., a Delaware corporation (“KCI USA” and, together
with the Lead Borrower, the “Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware
corporation, CHIRON TOPCO, INC., a Delaware corporation, CENTAUR GUERNSEY LP,
INC., a Guernsey limited partnership, solely with respect to Sections 5.01
through 5.04, 7.13 and 8.01 of the Credit Agreement, CHIRON GUERNSEY GP CO.
LIMITED, a Guernsey limited company, BANK OF AMERICA, N.A., as administrative
agent, collateral agent, letter of credit issuer and swing line lender, and each
lender from time to time party thereto (the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Amendment.
Dollar Term D-1 Lenders
The undersigned Dollar Term D-1 Lender hereby irrevocably and unconditionally
approves the Amendment and consents as follows:
o
to convert 100% of the outstanding principal amount of the Dollar Term D-1 Loan
held by such Lender (or such lesser amount allocated to such Lender by the
Amendment No. 5 Arrangers) into a Dollar Term E-1 Loan in a like principal
amount.

Euro Term D-1 Lenders
The undersigned Euro Term D-1 Lender hereby irrevocably and unconditionally
approves the Amendment and consents as follows:
o
to convert 100% of the outstanding principal amount of the Euro Term D-1 Loan
held by such Lender (or such lesser amount allocated to such Lender by the
Amendment No. 5 Arrangers) into a Euro Term E-1 Loan in a like principal amount.

Term D-2 Lenders
The undersigned Term D-2 Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows:
o
to convert 100% of the outstanding principal amount of the Term D-2 Loan held by
such Lender (or such lesser amount allocated to such Lender by the Amendment No.
5 Arrangers) into a Term E-2 Loan in a like principal amount.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.




--------------------------------------------------------------------------------



 
as a Lender (type name of the legal entity)
 
 
By:
 
 
Name:
 
Title:



If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:




[Signature Page to Consent to Amendment No. 5 to Credit Agreement]





--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of January [__], 2014 (this “Agreement”), by and
among [ADDITIONAL TERM LENDER] (each, an “Additional Dollar Term E-1 Lender,
Additional Euro Term E-1 Lender or Additional Term E-2 Lender,” as applicable,
and, collectively, the “Additional Term Lenders”), Kinetic Concepts, Inc., a
Texas corporation (the “Lead Borrower”), KCI USA, Inc., a Delaware corporation
(“KCI USA” and, together with the Lead Borrower, the “Co-Borrowers”)and Bank of
America, N.A. (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
4, 2011 and amended by Amendment No. 1 dated as of November 7, 2012, Amendment
No. 2, dated June 14, 2013, Amendment No. 3, dated October 28, 2013 and
Amendment No. 4, dated November 15, 2013, and Amendment No. 5 dated as of
January 22, 2013 (as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CHIRON MERGER SUB, INC., a Texas corporation, the Co-Borrowers, CHIRON HOLDINGS,
INC., a Delaware corporation, CHIRON TOPCO, INC., a Delaware corporation,
CENTAUR GUERNSEY LP, INC., a Guernsey limited partnership, solely with respect
to Sections 5.01 through 5.04, 7.13 and 8.01 of the Credit Agreement, CHIRON
GUERNSEY GP CO. LIMITED, a Guernsey limited company, BANK OF AMERICA, N.A., as
administrative agent, collateral agent, letter of credit issuer and swing line
lender, and each lender from time to time party thereto (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Co-Borrowers may establish Additional Dollar Term E-1 Commitments, Additional
Euro Term E-1 Commitments and Additional Term E-2 Commitments with Additional
Dollar Term E-1 Lenders, Additional Euro Term E-1 Lenders and Additional Term
E-2 Lenders, respectively; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Dollar Term E-1 Lenders, Additional Euro Term E-1 Lenders and Additional Term
E-2 Lender shall become Lenders pursuant to one or more Joinder Agreements;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Dollar Term E-1 Lender, Additional Euro Term E-1 Lender and
Additional Term E-2 Lender hereby agrees to provide the respective Additional
Dollar Term E-1 Commitments, Additional Euro Term E-1 Commitments and Additional
Term E-2 Commitments set forth on its signature page hereto pursuant to and in
accordance with Section 2.01(g) of the Credit Agreement. The Additional Dollar
Term E-1 Commitments, Additional Euro Term E-1 Commitments and Additional Term
E-2 Commitments provided pursuant to this Agreement shall be subject to all of
the terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.
Each Additional Dollar Term E-1 Lender, Additional Euro Term E-1 Lender and
Additional Term E-2 Lender and the Administrative Agent acknowledge and agree
that the Additional Dollar Term E-1 Commitments, Additional Euro Term E-1
Commitments and Additional Term E-2 Commitments provided pursuant to this
Agreement shall constitute Dollar Term E-1 Commitments, Euro Term E-1
Commitments and Term E-2 Commitments, respectively, for all purposes of the
Credit Agreement and the other applicable Loan Documents. Each Additional Dollar
Term E-1 Lender, Additional Euro Term E-1 Lender and Additional Term E-2 Lender
hereby agrees to make an Additional Dollar Term E-1 Loans, Additional Euro Term
E-1 Loans and Additional Term E-2 Loans, respectively, to the Co-Borrowers in an
amount equal to its respective Additional Dollar Term E-1




--------------------------------------------------------------------------------



Commitments, Additional Euro Term E-1 Commitments and Additional Term E-2
Commitments on the Amendment No. 5 Effective Date in accordance with Section
2.01(g) of the Credit Agreement.
Each Additional Term Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 5
Arrangers or any other Additional Term Lender or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Dollar Term E-1 Lender, Additional Euro Term E-1 Lender and Additional Term E-2
Lender, the Administrative Agent and the Co-Borrowers and (ii) the delivery to
the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Dollar Term E-1 Lender, Additional Euro Term E-1 Lender and
Additional Term E-2 Lender shall become Lenders under the Credit Agreement and
shall have the respective Additional Dollar Term E-1 Commitments, Additional
Euro Term E-1 Commitments and Additional Term E-2 Commitments set forth on its
signature page hereto, effective as of the Amendment No. 5 Effective Date.
For each Additional Term Lender, delivered herewith to the Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Additional Term Lender may be
required to deliver to the Administrative Agent pursuant to Section 10.07 of the
Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.





-2-





--------------------------------------------------------------------------------

EXHIBIT B

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of January ___, 2014.


[NAME OF ADDITIONAL DOLLAR TERM E-1
 
LENDER]
 
 
By:
 
 
Name:
 
Title:

If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:

Additional Dollar Term E-1 Commitments:
 
 
$
 

[NAME OF ADDITIONAL EURO TERM E-1
 
LENDER]
 
 
By:
 
 
Name:
 
Title:

If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:

Additional Euro Term E-1 Commitments:
 
 
$
 








[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------



[NAME OF ADDITIONAL TERM E-2
 
LENDER]
 
 
By:
 
 
Name:
 
Title:

If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:

Additional Term E-2 Commitments:
 
 
$
 




[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------



                        
KINETIC CONCEPTS, INC.,
 
as the Lead Borrower
 
 
By:
 
 
Name:
 
Title:

                        
KCI USA, INC.,
 
as Co-Borrower
 
 
By:
 
 
Name:
 
Title:

    

[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------



Accepted:
 
 
BANK OF AMERICA, N.A.
 
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:
















































































[Signature Page to Joinder Agreement]



